 1   CLYDE M. BLACKMON (SBN 36280)
     ROTHSCHILD WISHEK & SANDS LLP
 2   765 University Avenue
     Sacramento, CA 95825
 3   Telephone: (916) 444-9845
     E-Mail: cblackmon@rwslaw.com
 4
     Attorneys for Defendant
 5   Navjot Singh
 6
 7
 8              IN THE UNITED STATES DISTRICT COURT FOR THE
 9                       EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No.: 2:10-CR-00347 MCE
12             Plaintiff,                           STATUS REPORT AND STIPULATION
                                                    AND ORDER CONTINUING STATUS
13       vs.                                        CONFERENCE
14   NAVJOT SINGH,
15             Defendant.
16
17                                    STATUS REPORT
18        On June 6, 2019, the Court granted Mr. Singh’s Petition for
19   Writ of Error Coram Nobis thus permitting him to withdraw his
20   previously entered plea of guilty and sitting aside his
21   conviction of conspiracy to distribute a controlled substance in
22   violation of 21 U.S.C. §§ 846 and 841(a)(1).                   Mr. Singh is not a
23   citizen of the United States, and his conviction made him
24   subject to mandatory deportation to India.                  The matter is on the
25   Court’s calendar for July 25, 2019, for a status conference.
26   The parties want to continue the status conference to give them
27   time in which to work out a resolution of the case that would
28



                                            - 1 –
                STATUS REPORT AND STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
 1   permit Mr. Singh to plead guilty to an immigration neutral
 2   offense.
 3                                         STIPULATION
 4       The United States of America, through its counsel Assistant
 5   U. S. Attorney Justin L. Lee, and Navjot Singh, through his
 6   counsel Clyde M. Blackmon, stipulate that the status conference
 7   now scheduled for July 25, 2019, may be continued to September
 8   12, 2019.
 9       The parties further stipulate that the time from the
10   currently set status conference on July 25, 2019, through
11   September 12, 2019, the requested date for the continued status
12   conference, should be excluded from the computation of the
13   period of time within which the trial of this case should
14   commence under the Speedy Trial Act.                 Counsel for the parties
15   are in agreement that a continuance of the status conference is
16   necessary, taking into account the exercise of due diligence,
17   for both sides to effectively prepare the matter.                       See 18 U.S.C.
18   § 3161(h)(7)(B)(iv).         For these reasons the parties stipulate
19   that the ends of justice served by granting the requested
20   continuance of the currently set status conference outweigh the
21   best interests of the public and Mr. Singh in a speedy trial.
22       IT IS SO STIPULATED.
23   DATED:      July 23, 2019                By:     //s// Clyde M. Blackmon for
                                                          Justin L. Lee
24                                                        Assistant U.S. Attorney
25
     DATED:      July 23, 2019                Rothschild Wishek & Sands, LLP
26
                                              By:     //s// Clyde M. Blackmon
27                                                       CLYDE M. BLACKMON
                                                         Attorneys for Navjot Singh
28



                                              - 2 –
                  STATUS REPORT AND STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
 1                                           ORDER
 2       GOOD CAUSE APPEARING upon the stipulation of the parties it
 3   is ordered that the status conference currently scheduled for
 4   July 25, 2019, is continued to 10:00 a.m. on September 12, 2019,
 5   in courtroom 7.
 6       For the reasons stipulated to by the parties, good cause
 7   exists pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv); therefore,
 8   time is excluded under the Speedy Trial Act through September
 9   12, 2019.   Based on the stipulation of the parties, the Court
10   finds that the interests of justice served by granting the
11   requested continuance of the status conference outweigh the best
12   interest of the public and Mr. Singh in a speedy trial.                            18
13   U.S.C. 3161(h)(7)(B)(iv); Local Code T4.
14       IT IS SO ORDERED.
15   Dated:   July 24, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             - 3 –
                 STATUS REPORT AND STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
